Citation Nr: 0638041	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-19 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, left ankle.

2.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar pain syndrome, right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar pain syndrome, left knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for cervical myofascial strain.

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of an excised left posterior neck 
lipoma.

6.  Entitlement to an initial compensable evaluation for 
varicose vein, left leg.  

7.  Entitlement to service connection for noncardiac muscular 
stress-related chest pain secondary to congenital absence of 
pectoralis muscle group.  

8.  Entitlement to service connection for gastritis and 
helicobacter pylori.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1994 to 
September 2002, including in the Southwest Asia theater of 
operations from February 1997 to June 1997.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

Since the issuance of the June 2000 rating decision, the 
veteran has moved and now resides in San Diego, California, 
the jurisdiction of the RO that certified his appeal to the 
Board for appellate review.

The Board REMANDS these claims to that RO via the Appeals 
Management Center (AMC) in Washington, D.C. 




REMAND

The veteran claims entitlement to higher initial evaluations 
for left ankle, bilateral knee, neck and left leg 
disabilities and service connection for chest and 
gastrointestinal disabilities.  Additional action is 
necessary before the Board decides these claims.

First, in September 2004, after the veteran perfected his 
appeal with regard to the claims now before the Board, the 
veteran submitted private medical records in support of his 
claim for service connection for gastritis and helicobacter 
pylori.  Since then, the RO has not considered these records 
in support of the veteran's appeal or issued a supplemental 
statement of the case in response thereto.  

Second, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations of the disabilities at issue in this 
appeal are necessary.  The RO afforded the veteran an 
examination during the course of this appeal, but the report 
of this examination is inadequate to decide the claims on 
appeal.  For instance, since the veteran underwent the 
examination of his service-connected disabilities, he has 
submitted written statements indicating that such 
disabilities have worsened.  In addition, during the 
examination, the examiner did not address whether the 
disabilities for which the veteran is claiming service 
connection are related to his service, including in the 
Persian Gulf.  

Third, the record is unclear regarding whether the veteran 
wishes to testify before the Board in support of the claims 
on appeal.  In September 2004, he cancelled his initial 
request for a hearing at the RO before a Decision Review 
Officer.  Thereafter, in a VA Form 9 (Appeal to Board of 
Veterans' Appeal) received at the RO in April 2005, he 
indicated that he wanted a Board hearing at the RO.  Given 
that the veteran had already submitted such a document in 
support of the claims on appeal, the RO construed the VA Form 
9 as a notice of disagreement with the RO's denial of another 
claim not now before the Board.  However, since then, in VA 
Forms 8 (Certification of Appeal), the RO suggests that the 
veteran was requesting the hearing in support of the claims 
now on appeal.

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Contact the veteran and ask him to 
clarify whether he wishes to testify 
before the Board at the RO in support of 
the claims now being remanded.  If he 
responds affirmatively, afford the 
veteran such a hearing.  

2.  In the meantime, afford the veteran a 
VA examination in support of his claims 
for service connection.  Provide the 
examiner with the veteran's claims file 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
comprehensive evaluation, during which 
all indicated studies are conducted, the 
examiner should:

a) note whether the veteran has 
chest pain and/or any 
gastrointestinal symptoms; 

b) if any such symptom exists, 
opine whether it is due to a 
specific disease entity;

c) if any symptom is found to 
be due to a specific disease 
entity, opine whether it is at 
least as likely as not 
etiologically related to the 
veteran's period of active 
service, including documented 
in-service gastrointestinal 
complaints;

d) if any symptom is found to 
be due to a congenital 
condition, opine whether such 
condition is a defect or 
disease, which increased in 
severity during service;

e) for any symptom not shown to 
be due to a specific disease 
entity, indicate whether the 
symptom represents an objective 
indication of chronic 
disability resulting from an 
undiagnosed illness related to 
the veteran's Persian Gulf War 
service, or a medically 
unexplained chronic 
multisymptom illness, which is 
defined by a cluster of signs 
or symptoms;

f) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a 
chronic multisymptom illness, 
also describe the extent to 
which the illness has 
manifested; and

g) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

3.  Also afford the veteran a VA 
orthopedic examination in support of his 
claims for higher initial evaluations for 
left ankle, bilateral knee and cervical 
spine disabilities.  Provide the examiner 
with the veteran's claims file for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner 
should:

a) identify all symptomatology 
associated with the veteran's left 
ankle, right and left knees, and 
cervical spine;  

b) specifically indicate whether the 
veteran has moderate or marked 
limited motion, or ankylosis, of the 
left ankle; 

c) specifically indicate whether the 
veteran has subluxation and/or 
instability of either knee and, if 
so, characterize such subluxation 
and/or instability as slight, 
moderate or severe; 

d) specifically indicate whether the 
veteran has arthritis of either knee 
and, if so, whether such arthritis 
is causing limitation of motion or 
pain on motion;

e) specifically indicate whether the 
veteran has ankylosis of the 
cervical spine;

f) note whether the veteran's left 
ankle, bilateral knee and/or 
cervical spine disabilities cause 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation, and if so, 
describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use in 
terms of additional loss of motion 
beyond that which is observed 
clinically; 

g) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

h) identify any evidence of 
neuropathy or other nerve 
involvement due to the left ankle, 
bilateral knee and cervical spine 
disabilities, to include muscle 
spasm and reflex changes; and 

i) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Also afford the veteran a VA skin 
examination in support of his claim for a 
higher initial evaluation for residuals 
of an excised lipoma on the neck.  
Provide the examiner with the veteran's 
claims file for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should:

a) identify all symptomatology 
associated with the excised lipoma, 
including, if appropriate, scarring 
and/or nerve involvement;  

b) describe in detail the nature of 
any such scarring; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Also afford the veteran a VA 
neurological examination in support of 
his claim for varicose veins in the left 
leg.  Provide the examiner with the 
veteran's claims file for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should:

a) identify all symptomatology 
associated with the varicose veins 
in the veteran's left leg, 
including, if appropriate, edema, 
achiness, fatigue, stasis 
pigmentation, eczema and/or 
ulceration;  

b) describe the severity of each 
symptom; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

6.  Thereafter, readjudicate the claims 
being remanded based on all of the 
evidence of record, including the private 
medical records received at the RO in 
September 2004.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the claims being remanded.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



